PELTON GRAHAM LLC
Brent E. Pelton, Esq.

Taylor B. Graham, Esq.
Alison L. Mangiatordi, Esq.
111 Broadway, Suite 1503
New York, NY 10006
Telephone: (212) 385-9700

www.peltongraham.com
Attorneys for Plaintiff, the putative FLSA and EPA

Coltectives and Classes

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

APRIL GORDON, Individually and On
Behalf of All Others Similarly Situated,

 

 

Plaintiff, CLASS & COLLECTIVE
ACTION COMPLAINT
-against-
SPACIOUS LIVING GROUP, LLC
d/b/a SLG CONSTRUCTION, Jury Trial Demanded

Defendant.

 

 

Plaintiff April Gordon (“Gordon” or “Plaintiff’), individually and on behalf of all others
similarly situated, as collective and class representative, upon personal knowledge as to herself
and upon information and belief as to other matters, alleges as follows:

NATURE OF THE ACTION

1, Plaintiff is a former construction flagger who worked for Defendant on public
projects on New York City roadways. Throughout her cmployment with Defendant, Plaintiff
received overtime premiums only for certain hours that she worked in cxcess of forty (40) in a

weck, resulting in substantial unpaid overtime wages.
2. Plaintiff was also not paid the applicable prevailing rate of wages or supplemental
benefits for all hours that she worked on water main, sewer and other public works projects on
New York City roadways.

3. Finally, Plaintiff and other women were paid a lower rate of pay than men who
were performing the same work.

4, Plaintiff brings this action to recover unpaid overtime premium pay owcd to her
and members of the putative Collective and Class pursuant to both the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §§ 201 ef seg. and the New York Labor Law (“NYLL”), §§ 650 et seq.
Plaintiff also seeks to recover unpaid prevailing wages, daily overtime and supplemental benefits
which she and the members of the putative Class were entitled to reccive for work, including
weekend, evening and holiday work, they performed pursuant to contracts entered into between
Defendants and public entities, including, but not limited to, New York City Department of
Transportation (“DOT”) and New York City Department of Design and Construction (“DDC”)
which required payment of prevailing wages.

5. Plaintiff also brings claims for Defendant’s failure to provide proper wage noticcs
and wage statements pursuant to NYLL §§ 190 et seq.

6. Further, Plaintiff brings claims to recover for Defendants’ discrimination against
her on the basis of sex in violation of the Equal Pay Act of 1963 (“Equal Pay Act” or “EPA”), 29
U.S.C. § 206(d), the New York Human Rights Law (“NYHRL”), Executive Law § 290 et seq..
the Administrative Code of the City of New York, (‘New York City Human Rights Law” or
(“NYCHRL”) § 8-107 e¢ seg. and the New York Equal Pay Act (“NY EPA”), NYLL § 194 e¢

seq.

nN
7. Plaintiff brings her FLSA claims on behalf of herself and other construction
flaggers who worked for Defendants and her EPA claims on behalf of herself and all other
women who worked as construction flaggers for Defendants.

8. Plaintiff brings her NYLL and New York common law claims on behalf of herself
and a Federal Rule of Civil Procedure 23 class of all construction flaggers who worked for
Defendants in New York, her NYHRL NYCHRL and NY EPA claims on behalf of a class of all
women construction flaggers working for Defendants in New York.

JURISDICTION AND VENUE

 

9. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1337
and 1343, and supplemental jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C. §
1367.

10. —- In addition, the Court has jurisdiction over Plaintiff's claims under the FLSA
pursuant to 29 U.S.C. § 216(b).

11. | Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial
part of the events or omissions giving risc to the claims occurred in this district.

12. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

THE PARTIES
Plaintiff:
13. Plaintiff Gordon was, at all relevant times, an adult individual residing in Bronx
County, New York.

14. Throughout the relevant time period, Plaintiff performed work for Defendant on

roadways throughout the New York City area.
15. Plaintiff consents in writing to be party to this action, pursuant to 29 U.S.C. §
216(b), and her consent form is attached hercto.
16. At all relevant times, Plaintiff was an employee of Defendant as defined in the

FLSA, EPA, NYLL, NYSHRL and NYCHRL.

Defendant:

17. Defendant Spacious Living Group, LLC is an active New York corporation doing
business as “SLG Construction” (“SLG” or “Defendant”) with its principal place of business
located at 450 7" Avenue, Floor 31, New York, NY 10123.

18. — At all relevant times, Defendant was an employer as defined in the FLSA, EPA,
NYLL, NYSHRL and NYCHRL.

19. Upon information and belief, at all relevant times, the Defendant had gross annual
revenucs in excess of $500,000.00.

20. At all relevant times, Defendant has been and continues to be an employer
engaged in interstate commerce and/or the production of goods for commerce, within the
meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

21. At all relevant times, Defendant employed, and/or continue to employ, Plaintiff
and each of the Collective Action members within the meaning of the FLSA.

22. At all relevant times, Plaintiff and Class Members were employed by Defendant
within the meaning of the NYLL, §§ 2 and 651.

COLLECTIVE ACTION ALLEGATIONS

Unpaid Overtime Collective

23. ——- Pursuant to 29 U.S.C. §§ 207 & 216(b), Plaintiff brings her First Cause of Action
as a collective action under the FLSA on behalf of herself and the following collective:
All persons employed by Defendant at any time since May 21,
2017 and through the entry of judgment in this case (the

“Collective Action Period”) who worked as construction flaggers
(the “Unpaid Overtime Collective Action Members”).

24. A collective action is appropriate in this circumstance because Plaintiff and the
Unpaid Overtime Collective Action Members are similarly situated, in that they were all
subjected to Defendant’s illegal policy of failing to pay overtime premiums for all work
performed in excess of forty (40) hours cach week. As a result of this policy, Plaintiff and the
Unpaid Overtime Collective Action Members did not reccive the Icgally-required overtime
premium payments for all hours worked in excess of forty (40) hours per week.

25. ~~‘ Plainuff and the Unpaid Overtime Collective Action Members have substantially
similar job duties and were paid pursuant to a similar, if not the same, payment structure.

Equal Pay Collective

26. Pursuant to 29 U.S.C. §§ 206(d) & 216(b), Plaintiff brings her Second Cause of

Action as a collective action under the EPA on behalf of herself and the following collective:
All women employed by Defendant at any time since May 21,
2017 and through the entry of judgment in this case (the

“Collective Action Period”) who worked as construction flaggers
(the “Equal Pay Collective Action Members”).

27. A collective action is appropriate in this circumstance because Plaintiff and the
Equal Pay Collective Action Members are similarly situated, in that they were all subjected to
Defendant’s illegal policy of paying women at a lower rate than men in the same position. As a
result of this policy, Plaintiff and the Equal Pay Collective Action Members did not receive equal
pay as men for all hours worked for the samc job.

28. — Plainuff and the Equal Pay Collective Action Members have substantially similar
job dutics and were paid pursuant to a similar, if not the same, payment structure.

5
NEW YORK FED. R. CIV. P. 23 CLASS AND SUBCLASS ALLEGATIONS
Unpaid Wages Class
29. Pursuant to the NYLL and New York common law, Plaintiff brings her Third
through Seventh Causes of Action under Rule 23 of the Federal Rules of Civil Procedure on
behalf of herself and the following class:
All persons employed by Defendant in New York at any time since
May 21 2014 and through the entry of judgment in this case (the

“Class Period”) who worked as construction flaggers (the “Class
Members’’).

30. Pursuant to the NYLL, NYSHRL and NYCHRL, Plaintiff brings her Eighth
through Tenth Causes of Action under Rule 23 of the Federal Rules of Civil Procedure on behalf
of herself and the following sub-class:

All women employed by Defendant in New York during the Class
Period who worked as construction flaggers (the “Subclass

Members”).

31. The Class and Subclass Members are readily ascertainable. The number and

identity of the Class and Subclass Members are determinable from the records of Defendant. For
purposes of notice and other purposes related to this action, their names and addresses are readily
available from Defendant. Notice can be provided by any means permissible under Federal Rule
of Civil Procedure.

32. The Class and Subclass Members are so numerous that joinder of all members is
impracticable.

33. | Upon information and belief, there are in excess of forty (40) Class and Subclass
Members.

34. Common questions of law and fact exist as to all Class and Subclass Members

and predominate over any questions solely affecting individual Class and Subclass Members.
Such common questions will determine Defendants’ liability to all (or nearly all) Class and

Subclass Members. These common questions include:

a.

whether Defendant employed Plaintiff, Class Members and Subclass Members
within the meaning of the NYLL, NYSHRL and NYCHRL;

whether Defendant failed to keep true and accurate time records for all hours
worked by Plaintiff and the Class Members;

whether Defendant failed and/or refused to pay Plaintiff and the Class Members
overtime premiums for all hours worked in excess of forty (40) hours per
workweek;

whether Defendant breached contracts with local, state and/or federal
governmental entities by failing to pay Plaintiff and the Class Members, who
were third-party beneficiarics of such contracts, at New York State and/or New
York City prevailing wage rates;

whether Defendants failed and/or refused to pay Plaintiff and the Class Members
overtime hours at the prevailing wage overtime rates for all hours worked on
prevailing wage projects in excess of forty (40) hours per workweck or cight (8)
hours per day;

whether Defendant failed and/or refused to pay Plaintiff and the Class Members
supplemental benefits on prevailing wage jobs as required by the New York City

and New York State prevailing wage schedules;

g. whether Defendant was unjustly enriched by failing to pay Plaintiff and the Class

Members at prevailing wage rates on prevailing wage jobs;

h. whether Defendant failed to provide accurate wage notice to Plaintiff and Class
Members at the beginning of their employment and/or on February 1 of cach year
as required by the NYLL;

i. whether Defendant failed to pay the Subclass Members at a rate equal to men in
the same position as required under the NYLL, NYSHRL and NYCHRL;

j. whether Defendant gave preferential treatment to men over the Subclass Members
with respect to placing Subclass Members on jobs as required under the NYSHRL
and NYCHRL;

k. whether Defendant sexually harassed the Subclass Members in violation of the
NYSHRL and NYCHRL;

Il. whether Defendant’s failure to properly pay Plaintiff and the Class and Subclass
Members lacked a good faith basis; and

m. whether Defendant is liable for all damages claimed hercunder, including but not
limited to compensatory damages, liquidated damages, interest, costs and
disbursements and attorneys’ fees.

35. Plaintiff's claims are typical of the Class and Subclass Members’ claims. Plaintiff,
like all Class and Subclass Members, was an employee of Defendant who worked for Defendant
pursuant to its corporate policics. Plaintiff, like all Class and Subclass Members, was, inter alia,
not paid overtime premium pay for all hours worked over forty (40) hours in a given workweek;
not paid prevailing wages, supplemental benefits or daily/weckly overtime prevailing wages for
work performed on New York City roadways; not provided proper wage statements with each of
her wage payments; not provided proper wage notice when hired or before February | of cach
year; and experienced discrimination based on sex and was paid less than men for performing the

same work.
36. Plaintiff, like all Subclass Members, experienced discrimination based on sex and
was paid less than her male co-workers in the same position.

37. If Defendant is liable to Plaintiff for the claims enumerated in this Complaint, it is
also liable to all Class and Subclass Members.

38.  Plainuff and her Counsel will fairly and adequately represent the Class and
Subclass. There are no conflicts betwecn Plaintiff and the Class and Subclass Members, and
Plaintiff brings this lawsuit out of a desire to help all Class and Subclass Members, not merely
out of a desire to recover her own damages.

39. Plaintiff's counsel are experienced class action litigators who are well-prepared to
represent the interests of the Class and Subclass Members.

40. A class action is superior to other available methods for the fair and efficient
adjudication of this litigation.

41. | Defendant is a sophisticated party with substantial resources. The individual
plaintiff lacks the financial resources to vigorously prosecute a lawsuit in federal court against
corporate defendants.

42. The individual members of the Class and Subclass have no interest or capacity to
bring separate actions; Plaintiff is unaware of any other currently pending litigation concerning
this controversy: it is desirable to concentrate the litigation in one case; and there are no likely

difficultics that will arise in managing the class action.

 

STATEMENT OF FACTS
Defendant’s Company
43. Defendant “SLG Construction is a full service self-performing gencral contractor,

construction manager, and labor provider located in Midtown Manhattan.”
(www.slgconstruction.com).

44. “SLG Construction has been doing public sector projects since [its] inception.

Explicit attention to detail and direction in all regards is required to make these jobs a success.

We emerge from cach job with unique experiences that translate very well in our private sector

projects.” /d.

45. Onit’s website, SLG boasts its work on the following public works projects:

a.

d.

The City of New York Dept. of Design and Construction (DDC) PSCAC
911 Call Center Laborer + Drywall;

City University Construction Fund (CUNY) 285 Jay Street High School
Vestibule;

New York Power Authority (NYPA): New York Police Department
Forensic Investigation Division, College of Staten Island, Building 6S
HVAC Modernization, Quecns Supreme Court, Chiller Plant
Replacement, Brooklyn Central Public Library Chiller Replacement; and
NYC School Construction Authority (NYCSCA): PS 160 Collapsed
Cafeteria Floor Repair, IS 192 Library Upgrade, PS 175 Library Upgrade,

PS 290 Auditorium Upgrade, and Westinghouse High School Fagade. /d.

46. | Upon information and belief, SLG entered into these and other contracts as prime

and/or sub-contractors with public entities that required all employees working on the projects,

including Plaintiff and the Class and Subclass Members, to be paid prevailing wages.

The Public Works Contracts

47. | Upon information and belief, Defendant has entered into certain contracts, as

cither a subcontractor or prime contractor, with public agencics to provide certain construction

10
flagging and other labor on New York City roadways (the “Public Works Contracts”).

48. Upon information and belief, the Public Works Contracts obligated Defendant to
pay Plaintiff and the Class Members at or above the local prevailing wage rates, including any
required supplemental benefits and overtime premiums for hours worked in excess of forty (40)
hours per week, eight (8) hours per day, hours worked on Saturday and Sunday and hours
worked during the evening. Defendant’s failure to pay Plaintiff proper prevailing wage rates,
supplemental benefits and overtime premiums was a corporate policy that also applicd to all of
Defendant’s other similarly situated employees.

49. As required by law, a schedule containing the prevailing rates of wages and
supplemental benefits (“prevailing wage schedulcs”) to be paid to the plaintiff Class and
Subclass should have been annexed to and formed a part of the Public Works Contracts. If not
annexed to the Public Works Contracts, these schedules were expressly or impliedly
incorporated into the contracts as a matter of law and/or public policy.

50. The promise to pay and ensure payment of the prevailing wage and supplcmental
benefit rate stated in the Public Works Contracts was made for the benefit of all workers
furnishing labor on New York City roadways and, as such, the workers furnishing labor on New
York City roadways are the beneficiaries of that promise and the contracts entered into between
Defendant and government agencies.

51. | As employees of Defendant who were assigned to work on Defendant’s publicly-
financed projects, Plaintiff and the Class and Subclass Members were intended third-party
bencficiarics of Defendant’s Public Works Contracts.

52. | Upon information and belief, in furtherance of the Public Works Contracts

entered into by Defendant, Plaintiff and other members of the putative Class and Subclass

II
performed various flagging tasks on or about the construction site, including, but not limited to,
holding stop/go signs, directing pedestrian and vehicular traffic to stop or go around construction
sites, directing construction vehicles in and out of the construction zones, positioning barrels and
cones in and around the construction sile, sweeping the construction sitc, putting up and taking
down caution tape, and walking behind the construction vehicles as they move from one
construction site to another.

53. | Upon information and belief, the work performed pursuant to the Public Works
Contracts required a DOT street opening permit, which requires that all employecs working on
ithe project be paid prevailing wages pursuant to NYLL § 220.

54. Upon information and belief, Plaintuff and class members should have been paid
at the prevailing rate of wages (including supplemental benefits) of:

a. July 1, 2014 through June 30, 2015: $40.32 plus $35.15 in supplemental benefits

per hour';

b. July 1, 2015 through June 30, 2016: $40.98 plus $36.92 in supplemental benefits

per hour;

c. July 1, 2016 through June 30, 2017: $41.48 plus $38.95 in supplemental benefits

per hour;

d. July 1, 2017 through June 30, 2018: $41.98 plus $40.98 in supplemental benefits

per hour:

€. July 1, 2018 through June 30, 2019: $42.48 plus $43.01 in supplemental benefits

per hour;

f. July 1, 2019 through June 30, 2020: $42.98 plus $44.86 in supplemental benefits

 

' The rates listed are those of a “Paver & Roadbuilder — Laborcr” from the Office of the Comptroller, City of New
York’s § 220 Prevailing Wage Schedules.

12
per hour.

Plaintiff's Work for Defendant

55. Plaintiff Gordon worked for Defendant as a flagger on New York City roadways
from in or around the winter of 2017/2018 to present? (the “Gordon Employment Period”).

56. Throughout the Gordon Employment Period, Gordon worked approximately fifty
(50) hours in a week.

57. | Gordon was paid at straight-time rates for all hours worked, even those hours in
excess of forty (40) in a week.

58. | Gordon’s wage statements reflect SLGs payment of straight-time for all hours
worked, including those worked in excess of forty (40) in a week.

59. | SLG would often fail to pay Gordon for all hours worked on her paychecks.
When Gordon would complain, SLG would say they would pay her on the next check.
Regardless of when she was paid, SLG paid Gordon at straight-time rates for all hours worked.

60. Gordon’s job duties included remaining on or about the construction site, holding
stop/go signs, directing pedestrian and vehicular traffic to stop or walk/drive around construction
sites, directing construction vehicles in and out of the construction zones, positioning barrels and
cones in and around the construction site, positioning caution tape in and around the construction
site, sweeping the construction site, and walking behind the construction vehicles as they move
from one construction site to another.

61. For her work, Gordon was paid fourteen to cighteen dollars ($14.00-$18.00) per

hour throughout her employment with Defendant without any supplemental benefits even though

 

* While technically still employed, SLG has not given Gordon work since in or around March 3, 2019 because she is
a woman, refuscs to call the Superintendent “Jeff? at 3 o’clock in the morning and refuses to go out with the
Superintendent in order to yet work. Gordon has complained multiple times about his, including sending a letter to
the owner of SLG, but has not been given work by SLG.

13
she was working pursuant to Public Works Contracts.

62. Gordon worked on projects located at 130 William Strect in Manhattan, IS192,
260 Livingston, Amsterdam Strect, Park Terrace, across the street from Bryant Park, and a
school in Manhattan which name she cannot recall.

63. Plaintiff and the Class Members were required to wear safety gear including
working boots, reflective vest, hard-hat, gloves, and goggles when working as a flagger for
Defendant.

64. Gordon had several Occupational Safety and Health Administration (“OSHA”)
certifications prior to beginning to work with SLG, including a ten (10) hour OSHA certification,
a flagger certification, a thirty (30) hour OSHA certification, hois/clevator operation
certification, leadership certification, direction certification, OSHA foundation for leadership
certification and New York State Department of State for Construction Security certification.

65. | Mcn who worked as construction flaggers for SLG and performed the same job
dutics as Gordon and other women would be paid at a higher rate from their date of hire, even
when they were less qualified and possessed fewer certifications than Gordon.

66. Gordon is aware than men who were hired as flaggers would be paid between
twenty and twenty-five dollars ($20.00-$25.00) per hour, yet they only possessed a ten (10) hour
OSHA certification.

67. Gordon complained to her supervisor/superintendent Jeff “Doe” (‘Jeff’) and
individuals that work al the Defendant’s office about being paid less than men for the same
work, even when she is more qualified. In response, Jeff told her that he would “take care of her”
and that she was “‘a lady” and “people respect her.”

68. Jeff is in charge of scheduling flaggers to work each week.

14
69. In setting the schedule, Jeff favors men and conditions work for Gordon and other
women flaggers on whether they were willing to call him in the middle of the night (i.c., 3
o’clock in the morning (3:00 a.m.)) or go out with him over the weekend.

70. ‘For example, on March 3, 2019, Gordon finished work on the Park Terrace job
and asked Jeff when she would be put on another job. In response, Jeff asked Gordon to call him
at three o’clock in the morning (3:00 am). Gordon responded that she would call him during
work hours. In response, Jeff told Gordon that he “could not wait to fire her.”

71. Furthermore, when Gordon asked Jeff about whether there would be work for her
the following week, Jeff responded by asking Gordon what she is doing that weekend. When
Gordon told Jeff that she was not interested in going out with him, he said he did not know if
there is any work for her available.

72. Moreover, Jeff typically called men to work first, but if the man called out at the
last minute, Jeff called Gordon or other women to come to work at the last minute.

73. Gordon continued to follow up with Jeff to ask about being put on jobs for SLG;
however, Jeff tells her that SLG is “slow.” Gordon knows this is not true because she has several
male friends who have applied for and been given flagging jobs with SLG since March of 2019.

74. Gordon left phone messages with the owner of SLG in April and May of 2019
requesting to be put on a job and wrote a letter to the owner requesting the same, but has still not
been placed on a job.

75. Al no point during their employment did Plaintiff or the Class Members receive a
wage notice showing their hourly and/or overtime rate(s), or other information required by
NYLL § 195.

76. ‘Plaintiff and the Class Members’ wage statements were improper when they

15
worked in excess of forty (40) hours in a week as the wage statements would show that they
were paid at straight-time rates for all hours, rather than the overtime premium rate of one and
one-half (1.5) times their regular rate, which they should have been paid for hours over 40.

77. Defendant’s failure to pay Plaintiff proper overtime for hours worked in excess of
forty (40) in a weck, failure to pay the prevailing wage and supplemental benefits for work
performed on public works projects, failure to provide proper wage statements and failure to
provide wage notices were corporate policies of Defendant which applied to all of Defendant's
flaggers throughout the relevant time period.

78.  Defendant’s failure to pay women performing the same work as men an cqual rate
of pay applied to all of Defendant’s female workers throughout the relevant time period.

FIRST CAUSE OF ACTION
FAIR LABOR STANDARDS ACT - UNPAID OVERTIME
(Brought on Behalf of Plaintiff and the Unpaid Overtime Collective Action Members)

79, Plaintiff, on behalf of herself and the Unpaid Overtime Collective Action
Members, repeats and realleges cach and every allegation of the preceding paragraphs hercof
with the same force and effect as though fully set forth herein.

80. Defendant violated the FLSA overtime rights of Plaintiff and the Unpaid
Overtime Collective Action Members when they performed non-cxempt duties and failing lo pay
overtime premiums of one and one-half (1.5) times employees’ regular hourly rates for all hours
worked in excess of forty (40) hours per week.

81. By failing to pay overtime at a rate not less than one and one-half (1.5) times the
regular rate of pay for work performed in excess of 40 hours per weck, Defendant has violated
and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and

215(a)}(2).

16
82. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA
within the meaning of 29 U.S.C. § 255(a).

83.  Defendant’s failure to pay overtime caused Plaintiff and the Unpaid Overtime
Collective Action Members to suffer loss of wages and interest thereon. Plaintiff and the Unpaid
Overtime Collective Action Members are entitled to recover from Defendant their unpaid
overtime premium compensation, damages for unreasonably delayed payment of wages,
liquidated damages, reasonable attorneys’ fecs, and costs and disbursements of the action
pursuant to 29 U.S.C. § 216(b).

SECOND CAUSE OF ACTION
EQUAL PAY ACT

(Brought on Behalf of Plaintiff and the Equal Pay Collective Action Members)

84. ‘Plaintiff, on behalf of herself and the Equal Pay Collective Action Members,
repeats and realleges cach and every allegation of the preceding paragraphs hercof with the same
force and effect as though fully set forth herein.

85.  Atall relevant times herein, Plaintiff was an employee protected by the Equal Pay
Act, 29 U.S.C. § 206 et seq.

86. During Plaintiffs and the Equal Pay Collective Action Members’ employment,
Defendant SLG required Plaintiff and Equal Pay Collective Action Members to perform the
same and/or substantially the same work as Defendant’s male employces, requiring cqual skill,
effort and responsibility under similar working conditions and paid Plaintiff and Equal Pay
Collective Action Members at rates less than such male counterparts.

87. The differential rate of pay was not part of or occasioned by a seniority system,
merit system, a system based on the quantity or quality of production or upon a factor other than

SCX,

17
88. Defendant SLG is engaged in policies and practices of employment which
willfully, and in the alternative, unwilfully, discriminated against Plaintiff and the Equal Pay
Collective Action Members on the basis of sex by paying Plaintiff and Equal Pay Collective
Action Members a lesser rate of pay than that paid to male employces performing the same or
substantially similar job duties which require equal skill, effort, and responsibility, and under the
same working conditions.

89. _— All of the above acts of the Defendant violate 29 U.S.C. § 206 ef seq.

90. _—‘ Plaintiff and Equal Pay Collective Action Members have no plain, adequatc, or
complete remedy at law to correct Defendant’s employment practices. The injunctive and other
relicf they seck is their only means of securing full relief from those practices. Plainuff and
Equal Pay Collective Action Members are now suffering and will continue to suffer irreparable
injury from these unlawful employment practices.

91. As a direct and proximate result of Defendant’s wrongful acts, conduct, and
omissions, including but not limited to those described above, Plaintiff and the Equal Pay
Collective Action Members have suffered loss of wages and interest thercon. Plaintiff and the
Equal Pay Collective Action Members are entitled to recover from Defendant equal
compensation as their male counterparts, damages for unreasonably delayed payment of wages,
liquidated damages, reasonable attomeys’ fees, and costs and disbursements of the action
pursuant to 29 U.S.C. § 206 et seg.

THIRD CAUSE OF ACTION

NEW YORK LABOR LAW —- UNPAID OVERTIME
(Brought on Behalf of Plaintiff and the Class Members)

18
92. Plaintiff, on behalf of herself and the Class Members, repeats and realleges cach
and every allegation of the preceding paragraphs hereof with the same force and effect as though
fully set forth herein.

93. Defendant violated the NYLL overtime rights of the Plaintiff and the Class
Members by failing to pay overtime premiums consisting of one and one-half (1.5) times
employees’ regular hourly rates for all hours worked in excess of forty (40) hours per week.

94. Defendant willfully violated Plaintiff's and the Class Members’ rights by failing
to pay overtime compensation at a rate of not less than one and one-half times the regular rate of
pay for hours worked in excess of 40 each week, in violation of the NYLL and regulations
promulgated thereunder.

95. _Defcendant’s failure to pay overtime premium compensation caused Plaintiff and
the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members
are entitled to recover from Defendant their unpaid overtime compensation, damages for
unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and
costs and disbursements of the action pursuant to NYLL §§ 663(1) ef seq.

FOURTH CAUSE OF ACTION
BREACH OF CONTRACT
(Brought on Behalf of Plaintiff and the Class Members)

96. Plaintiff, on behalf of herself and the Class Members, repeats and realleges cach
and every allegation of the preceding paragraphs hereof with the same force and effect as though
fully sct forth herein.

97. Upon information and belicf, the Public Works Contracts entered into by
Defendant contained schedules of the prevailing rates of wages and supplemental benefits or

reference to the NYLL provisions governing payment of prevailing wages to be paid to Plaintiff

19
and the employees performing work pursuant to such contracts.

98. Those prevailing rates of wages and supplemental benefits were made part of the
Public Works Contracts for the benefit of the Plaintiff and the other employces performing work
pursuant to such contracts. In the cvent that the contracts or agreements entered into failed to
explicitly contain prevailing wage schedules, the prevailing wage requirements were
supplemented as a matter of law, requiring Defendant to pay the Plaintiff and Class Members
prevailing wages, daily/weekly overtime and supplemental benefits for all work performed.

99. Defendant’s failure to pay Plaintiff and the Class Members at the correct
prevailing wage rates for straight timc, overtime, and supplemental benefits for work performed
on public works projects constituted a material breach of the contracts entered into directly or
indirectly between Defendants and certain public entities.

100. As a result of Defendant’s failure to pay Plaintiff and the Class Members at
prevailing wage rates, they are entitled to relicf from Defendant for breach of contract under
New York common law of contracts.

FIFTH CAUSE OF ACTION
UNJUST ENRICHMENT & QUANTUM MERUIT
(Pled In The Alternative)
(Brought on Behalf of Plaintiff and the Class Members)

101. Plaintiff, on behalf of herself and the Class Members, repeats and realleges each
and every allegation of the preceding paragraphs hereof with the same force and effect as though
fully set forth herein.

102. Based on Defendant’s failure to pay Plaintiff and the Class Members the

appropriate prevailing wage rates, Defendant was unjustly enriched at the expense of Plaintiff

and the Class Members.

103. | Equity and good conscience require that Defendant pay restitution to Plaintiff and

20
the Class Members.

104. Upon information and belief, when Defendant entered into the contract, it agreed
to pay the required prevailing wages, overtime, shift-differential and holiday premiums, and
supplemental benefit rates of pay to Plaintiff and other employees who performed work pursuant
to the contracts.

105. Plaintiff and the Class Members provided valuable services to Defendant
performing prevailing wage jobs for which Plaintiff and the Class Members expected
compensation. Defendant knowingly accepted such services yet failed to pay Plainuff and the
Class Members the reasonable value of such services as defined by the New York State and New
York City prevailing wage schedules.

106. As a result of Defendant's failure to pay Plaintiff and the Class Members at
prevailing wage rates on prevailing wage jobs and Defendant’s corresponding unjust enrichment,
Plaintiff and the Class Members are entitled to relief from Defendant under New York’s
common law of unjust enrichment.

107. As a result of Defendant’s failure to pay Plaintiff and the Class Members the
reasonable value of the valuable services they rendered, Plaintiff and the Class Members are
entitled to relief from Defendant under New York’s common law of quantum meruit.

SIXTH CAUSE OF ACTION
NEW YORK LABOR LAW - WAGE STATEMENT VIOLATIONS
(Brought on Behalf of Plaintiff and the Class Members)

108. Plaintiff, on behalf of herself and the Class Members, repeats and realleges cach
and every allegation of the preceding paragraphs hercof with the same force and effect as though
fully set forth herein.

109. Defendant has willfully failed to supply Plaintiff and the Class Members a proper

21
wage statement as required by Article 6, § 195(3).

110. Due to Defendant’s violations of the NYLL, Plaintiff and the Class Members are
entitled to recover from Defendant two hundred fifty dollars ($250) per employee for each work
day that the violations occurred or continue to occur, or a total of five thousand dollars ($5,000)
per employcc, as provided for by NYLL §§ 198(1-d) liquidated damages as provided for by the
NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and
injunctive and declaratory relief.

SEVENTH CAUSE OF ACTION
NEW YORK LABOR LAW -WAGE NOTICE VIOLATIONS
(Brought on Behalf of Plaintiff and the Class Members)

1t1. Plaintiff, on behalf of herself and the Class Members, repeats and realleges cach
and every allegation of the preceding paragraphs hereof with the same force and effect as though
fully set forth herein.

112. Defendant has willfully failed to supply Plaintiff and the Class Members notice as
required by Article 6, § 195, on the date of hire and February 1 of each year, in English or in the
language identified by Plaintiff and the Class Members as their primary language, containing
Plaintiff's and Class Members’ rate or rates of pay and basis thereof, whether paid by the hour,
shifi, day, week, salary, piece, commission, or other; hourly rate or rates of pay and overtime ratc
or rates of pay if applicable; the regular pay day designated by the employer in accordance with
NYLL, Article 6, § 191; the name of the employer: or any “doing business as” names used by the
employer; the physical address of the employer's main office or principal place of business, and
a mailing address if different; the telephone number of the employer; plus such other information

as the commissioner deems material and necessary.

22
113. Due to Defendant’s violations of the NYLL, Plaintiff and the Class Members are
entitled to recover from Defendant fifty dollars ($50) per employee for each work day that the
violations occurred or continue to occur, or a total of five thousand dollars ($5,000) per
employee, as provided for by NYLL, Article 6, § 198(1-b), liquidated damages as provided for
by the NYLL, reasonable attorneys’ fecs, costs, pre-judgment and post-judgment interest, and
injunctive and declaratory relief.

EIGHTH CAUSE OF ACTION
NEW YORK STATE HUMAN RIGHTS LAW- SEX-BASED DISCRIMINATION
(Brought on Behalf of Plaintiff and the Subclass Members)

114, Plaintiff, on behalf of herself and the Subclass Members, repeats and realleges
each and every allegation of the preceding paragraphs hereof with the same force and effect as
though fully sct forth herein.

115. The aforesaid conduct of Defendant constitutes willful sex-based discrimination
against Plaintiff in violation of the New York State Human Rights Law, N.Y. Executive Law §
290, ef seq.

116. Defendant is an employer within the meaning of the NYSHRL.

117. Plaintiff is a member of a protected class. The harassment and disparate treatment
and pay were directed against Plaintiff and Subclass Members because they are woman.

118. Defendant would give preferential treatment with regard to giving more work
shifts to men over Plaintiff and Subclass Members (women) and would condition giving work to
Plaintiff and Subclass Members on whether they called Defendant’s Superintendent Jeff in the
middle of the night or go out with him over the weekend.

119. Moreover, Defendant paid Plaintiff and Subclass members lower rates than men

for performance of the same work in substantially similar conditions throughout their

23
employment despite Plaintiff and the Subclass Members being cqually or more qualified than
their male counterparts.

120. Plaintiff complained about this sexual discrimination to Defendant multiple times,
but it continued.

121. The foregoing acts and/or omissions by Defendant violated the NYSHRL which
prohibits sexual discrimination in employment. Defendant’s conduct was willful, constituted
gross negligence and was intended to bring about the harm to Plaintiff and Subclass Members.

122. Asa result of the unlawful discrimination by Defendant, Plaintiff and Subclass
Membcrs have suffered substantial money damages, including, but not limited to, loss of wages,
loss of future earnings, and appreciation thereon.

123. In addition, as a result of the willful and unlawful discrimination by Defendant,
Plaintiff and Subclass Members have suffered humiliation and mental anguish, psychological,
physical and emotional damages and damage to their professional reputation.

124. Asaresult of the foregoing actions by Defendant, Plaintiff and Subclass Members
have been damaged to their person, property and employment.

125. As a result of the foregoing, Plaintiff and Subclass Members are entitled to
backpay with interest and compensatory damages, in an amount to be proven at trial.

NINTH CAUSE OF ACTION
NEW YORK CITY HUMAN RIGHTS LAW - GENDER-BASED DISCRIMINATION
(Brought on Behalf of Plaintiff and the Subclass Members)
126. Plaintiff, on behalf of herself and the Subclass Members, repeats, realleges and

incorporates by reference the foregoing allegations as if set forth fully and again herein.

24
127. The aforesaid conduct of Defendant constitutes willful gender-based
discrimination against Plaintiff and Subclass Members in violation of the New York City Human
Rights Law, N.Y.C. Admin. Code § 8-107, et seq.

128. Defendant is an employer within the meaning of the NYCHRL.

129. Plaintiff and Subclass Members are members of a protected class (women). The
harassment and disparate treatment and pay were directed against Plaintiff and Subclass
Members because they are a woman.

130. Defendant engaged in scxual harassment against Plaintiff and Subclass Members.

131. Defendant’s conduct created a hostile work environment which was so severe as
to alter the conditions of Plaintiff and Subclass Members’ employment.

132. Defendant would give preferential treatment in terms of scheduling to men and
would condition giving work to Plaintiff and Subclass Members (women) on whether they called
him in the middle of the night or go out with him over the weekend.

133. Moreover, Defendant paid Plaintiff and Subclass members lower rates than men
performing the same work in substantially the same circumstances throughout their employment
despite Plaintiff and the Subclass Members being equally or more qualified to perform the same
work as their male counterparts.

134. Plaintiff complained about this sexual discrimination to Defendant multiple times,
but it continued.

135. The foregoing acts and/or omissions by the Defendant violated the NYCHRL
which prohibit sexual discrimination in employment. Defendant’s conduct was willful.
constituted gross negligence and was intended to bring about the harm to the Plaintiff and

Subclass Members.

25
136. As a result of the unlawful discrimination by Defendant, Plaintiff has suffered
substantial money damages, including, but not limited to, loss of wages, loss of future carnings
and appreciation thereon.

137. In addition, as a result of the willful and unlawful discrimination by Defendant,
Plainuff has suffered severe humiliation and mental anguish, psychological, physical and
emotional damages and damages to her professional reputation,

138. Asa result of the foregoing actions by the Defendant, Plaintiff has been damaged
to her person, property and employment.

139. As a result of the foregoing, Plaintiff is entitled to backpay with interest and
compensatory damages, in an amount to be proved at trial.

TENTH CAUSE OF ACTION
NEW YORK EQUAL PAY ACT
(Brought on Behalf of Plaintiff and the Subclass Members)

140. Plaintiff, on behalf of herself and the Subclass Members, repeats, realleges and
incorporates by reference the foregoing allegations as if set forth fully and again herein.

141. Atall relevant times hercin, Defendant was Plaintiff's employer subject to the NY
EPA.

142. During Plaintiffs and the Subclass Members’ employment, Defendant SLG
required Plaintiff and the Subclass Members to perform the same and/or substantially the same
work as Defendant’s male employees, requiring equal skill, effort and responsibility under
similar working conditions and paid Plaintiff and Subclass Members at rates less than such male

counterparts.

26
143. The differential rate of pay was not part of or occasioned by a seniority system,
merit system, a system based on the quantity or quality of production or upon a factor other than
Sex.

144. Defendant SLG is engaged in policies and practices of employment which
willfully, and in the alternative, unwilfully, discriminated against Plainuff and the Subclass
Members on the basis of sex by paying Plaintiff and Subclass Members a lesser rate of pay than
that paid to male employees performing the same or substantially similar job duties which
require equal skill, effort, and responsibility, and under the same working conditions.

145. All of the above acts of the Defendant violate the NY EPA

146.  Plainuff and Subclass Members have no plain, adequate, or complete remedy at
law to correct Defendant’s employment practices. The injunctive and other relief they seek is
their only means of securing full relief from those practices. Plaintiff and Subclass Members are
now suffering and will continue to suffer irreparable injury from these unlawful employment
practices.

147, As a dircct and proximate result of Defendant’s wrongful acts, conduct, and
omissions, including but not limited to those described above, Plaintiff and the Subclass
Members have suffered loss of wages and interest thereon. Plaintiff and the Subclass Members
are entitled to recover from Defendant equal compensation as their male counterparts, damages
for unreasonably delayed payment of wages, liquidated damages, reasonable attomcys’ fees, and
costs and disbursements of the action pursuant to NY EPA.

PRAYER FOR RELIEF
Wherefore, Plaintiff, on behalf of herself and all other similarly situated Unpaid Overtime

Collective Action Members, Equal Pay Collective Action Members, Class Members and

Subclass Members, respectfully requests that this Court grant the following relicf:

a.

Designation of this action as a collective action on behalf of the Unpaid Overtime
and Equal Pay Collective Action Members and ordering the prompt issuance of
notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of an
FLSA/EPA Opt-In Class, apprising them of the pendency of this action,
permitting them to assert timely FLSA/EPA claims in this action by filing
individual Consents to Suc pursuant to 29 U.S.C. § 216(b) and appointing
Plaintiff and her counsel to represent the Unpaid Overtime and Equal Pay
Collective Action Members;

Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(b)(2)
and (3) on behalf of the Class and Subclass, appointing Plaintiff and her counsel
to represent the Class and Subclass and ordering appropriate monetary, equitable
and injunctive relief to remedy Defendant’s violation of the common law and
New York State law;

An order tolling the statute of limitations;

A declaratory judgment that the practices complained of herein are unlawful
under the FLSA, EPA, NYLL, New York Common Law, NYSHRL and
NYCHRL;

An injunction against Defendant and its officers, agents, successors, employces,

representatives and any and all persons acting in concert with Defendant, as

28
provided by law, from engaging in cach of the unlawful practices, policies and
patterns set forth herein;

An award of compensatory damages as a result of Defendant’s failure to pay
overtime compensation pursuant to the FLSA and the NYLL and supporting
regulations;

An award of liquidated and/or punitive damages as a result of the Defcendant’s
willful failure to pay overtime compensation pursuant to the FLSA and the NYLL
and supporting regulations;

An award of two hundred fifty dollars ($250.00) per Plaintiff and each of the
Class Members for cach work day that the violations of NYLL, Article 6 §
195(3), pertaining to distribution of wage statements, occurred or continuc to
occur, or a total of five thousand dollars ($5,000.00) per Plaintiff and cach of the
Class Members as provided for by NYLL, Article 6 § 198(1-d);

An award of fifty dollars ($50.00) per Plaintiff and each of the Class Members for
cach work day that the violations of NYLL, Article 6 § 195(1), pertaining to
distribution of wage notice, occurred or continue to occur, or a total of five
thousand dollars ($5,000.00) per Plaintiff and cach of the Class Members as
provided for by NYLL, Article 6 § 198(1-b);

An award of monctary damages to be proven at trial for all unpaid prevailing
wages, daily/weckly overtime and supplemental benefits owed to Plaintiff and the
Class Members:

An award of compensatory damages to Plaintiff and the Subclass Members in an

amount to be shown at trial for past and future economic and non-cconomic

29
losses, including lost wages, future lost wages, pain and suffering, emotional

distress and mental anguish;

I, An award for exemplary and/or punitive damages in an amount to be shown at
p g

trial as a result of Defendants’ willful and malicious discriminatory and illegal

conduct;
m. An award of prejudgment and post-judgment interest;
n. An award of costs and expenses of this action together with reasonable attorneys’

and expert fees; and

0, Such other and further relief as this Court deems just and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: New York, New York
5/21/2020

Respectfully submitted,

PELTON GRAHAM LLC

es

Brent E. Pelton (BP 1055)
Taylor B. Graham (TG 9607)
Alison L. Mangiatordi (AL 1020)
| 11 Broadway, Suite 1503

New York, New York 10006
Telephone: (212) 385-9700
Facsimile: (212) 385-0800

 

Attorneys for Plaintiff, the putative FLSA and EPA
Collectives and Classes

30
